IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2150 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 174 DB 2014
           v.                   :
                                :           Attorney Registration No. 80594
RONALD JAMES GROSS,             :
                Respondent      :           (York County)


                                      ORDER


PER CURIAM


       AND NOW, this 10th day of April, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated March 20,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that Ronald James Gross is suspended on consent from the Bar of

this Commonwealth for a period of six months, and he shall comply with all the

provisions of Pa.R.D.E. 217.